Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 1 of 8 PageID 1729




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 STATE OF FLORIDA,

                Plaintiff,

 v.

 XAVIER BECERRA, Secretary of Health                Case No. 8:21-cv-839-SDM-AAS
 and Human Services, in his official capacity;
 HEALTH AND HUMAN SERVICES,
 ROCHELLE WALENSKY, Director of the
 Centers for Disease Control and Prevention,
 in her official capacity; CENTERS FOR
 DISEASE           CONTROL              AND
 PREVENTION; The UNITED STATES OF
 AMERICA, et al.

             Defendants.
 ___________________________________/

      MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF ON BEHALF OF THE
               AMERICAN SOCIETY OF TRAVEL ADVISORS, INC.

        The American Society of Travel Advisors, Inc., by and through undersigned counsel,

moves for leave to file the accompanying amicus curiae brief in the above-captioned matter.

I.      INTEREST OF AMICUS

        The American Society of Travel Advisors, Inc. (“ASTA”) is a § 501(c)(6) not-for-profit

organization whose primary purpose is to facilitate the business of selling travel through

effective representation, shared knowledge and the enhancement of professionalism. Established

in 1931, ASTA is the world’s leading association of travel advisors (more commonly referred to

as travel agents), representing agencies of all sizes, from the smallest home-based independent

advisors to storefront retail agencies to travel management companies such as CWT and BCD

Travel, as well as the largest household-name online travel agencies such as Expedia. ASTA’s
Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 2 of 8 PageID 1730

                                                    State of Florida v. Becerra, et al.
                                                    Case No. 8:21-cv-839-SDM-AAS
                                                                             Page | 2
______________________________________________________________________________

membership, over 14,000 strong currently, also includes travel suppliers, including airlines,

hotels, car rental companies, cruise lines and tour operators, among others. Travel advisors

directly support over 86,000 cruise line jobs in the U.S. and more than 700,000 jobs in the travel

sector as a whole. As of 2019, they collectively accounted for an annual payroll output of $5.5

billion and annual revenues of $17.7 billion.

       A substantial majority of ASTA’s travel advisor members sell leisure travel, either

primarily or exclusively, and this is representative of the travel advisor industry as a whole. For

these advisors, the income derived from the sale of cruises, whether in the form of commissions

paid by the cruise lines or service fees received from clients who book cruises, comprises a

substantial portion of their total revenue from business operations.        For this reason, the

Defendants’ actions over the last fourteen months have had, and continue to have, a catastrophic

economic impact on tens of thousands of travel advisors throughout the United States,

approximately 91 percent of whom reside or do business outside the State of Florida. It follows

then that the movant, as the representative body for the travel advisor industry as a whole, has a

plain and compelling interest in the outcome of this case.

II.    THIS COURT HAS INHERENT AUTHORITY TO ACCEPT AMICUS BRIEFS

       Federal district courts have the inherent authority to grant leave to file amicus briefs. In

In re Bayshore Ford Truck Sales, Inc., the court explained,

           Unlike the Supreme Court Rules and the Federal Rules of Appellate
           Procedure, the Federal Rules of Civil Procedure do not specifically
           provide for the filing of amicus curiae briefs at the district court level.
           Nevertheless, district courts possess the inherent authority to appoint
           “friends of the court” to assist in their proceedings.


471 F.3d 1233, 1249 n.34 (11th Cir. 2006).
Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 3 of 8 PageID 1731

                                                    State of Florida v. Becerra, et al.
                                                    Case No. 8:21-cv-839-SDM-AAS
                                                                             Page | 3
______________________________________________________________________________

       Amicus curiae serve for the benefit of the court, “assisting the court in cases of general

public interest by making suggestions to the court, by providing supplementary assistance to

existing counsel, and by insuring a complete and plenary presentation of difficult issues so that

the court may reach a proper decision.” Newark Branch, NAACP v. Town of Harrison, N.J., 940

F.2d 792, 808 (3d Cir. 1991), quoting Alexander v. Hall, 64 F.R.D. 152, 155 (D.S.C. 1974)

(citations omitted). Because ASTA represents the interests of travel advisors everywhere, the

movant can assist the court in assessing the impact of the Defendants’ actions on an entire

industry nationwide.

       In State v. United States Department of Health and Human Services, et al., the court, in

considering whether to accept a number of motions to intervene as amici, stated that “an amicus

brief should normally be allowed when ... the amicus has unique information or perspective that

can help the court beyond the help that the lawyers for the parties are able to provide,” 2010 U.S.

Dist. LEXIS 152369, quoting Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062,

1063 (7th Cir. 1997). Again, it is respectfully submitted that because ASTA represents travel

advisors everywhere – and not only in the State of Florida – the movant is able to provide a

unique perspective that counsel for the litigants likely will not.

III.   THE PROPOSED BRIEF WILL PROVIDE THE COURT WITH A BROADER
       ANALYSIS OF THE ECONOMIC AND NON-ECONOMIC IMPACT OF THE
       DEFENDANTS’ ACTIONS

       It is appropriate for the Court to accept the brief on behalf of the proposed amicus given

the general public interest in the Defendants’ conduct in continuing the outright prohibition on

cruise travel and the various other ongoing restrictions with respect to travel more generally.

Plainly, the outcome of this case will affect far more Americans than just the 159,000 Floridians
Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 4 of 8 PageID 1732

                                                    State of Florida v. Becerra, et al.
                                                    Case No. 8:21-cv-839-SDM-AAS
                                                                             Page | 4
______________________________________________________________________________

whose livelihoods are tied in one way or another to the cruise industry. Indeed, they represent

but a small percentage of those impacted by the Defendants’ actions when viewed in strictly

economic terms. That being said, the impact goes well beyond the economic, as this case raises

broader and concerns about the freedom of individuals to travel as they see fit and infringes upon

their fundamental rights. This aspect is particularly worthy of the Court’s serious consideration

given that the Defendants, as administrative agencies, have been largely unchecked and are, for

all intents and purposes, unaccountable for the consequences of their actions. Should ASTA be

permitted to intervene as an amicus, it will provide a broader analysis of the situation from the

perspective of both the industry outside of Florida as well as the traveling public at large.

       For the foregoing reasons, ASTA respectfully requests that it be granted leave to file the

accompanying amicus curiae brief.

                            LOCAL RULE 3.01(G) CERTIFICATION

         Pursuant to Local Rule 3.01(g), undersigned counsel has conferred with counsel for the
all interested parties and Xavier Becerra, Secretary of Health And Human Services, in his official
capacity; Health and Human Services, Rochelle Walensky, Director of the Centers for Disease
Control and Prevention, in her official capacity; Centers for Disease Control and Prevention and
the United States of America object to the relief sought in this Motion. All parties have indicated
they do not object to the relief sought in this Motion.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 12th day of May 2021, the foregoing document was
filed via electronic filing using the CM/ECF system, which sent e-mail notification of such
filing to all CM/ECF participants and via electronic mail on all counsel or parties of record on
the attached Service List.

                                                 Respectfully submitted,

                                           By:     /S/ Eric J. Stockel          .



                                                 ERIC J. STOCKEL, ESQUIRE
                                                 Florida Bar No. 188905
                                                 EStockel@sbsblaw.com
Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 5 of 8 PageID 1733

                                                    State of Florida v. Becerra, et al.
                                                    Case No. 8:21-cv-839-SDM-AAS
                                                                             Page | 5
______________________________________________________________________________

                                         SCHOUEST, BAMDAS, SOSHEA &
                                         BENMAIER, PLLC
                                         Local Counsel for ASTA
                                         750 Park of Commerce Boulevard
                                         Suite 301
                                         Boca Raton, FL 33487
                                         (561) 990-1699 – Phone
                                         (561) 283-3383 – Facsimile

                                         - and -

                                         PETER. N. LOBASSO, ESQUIRE (pro hac vice
                                         pending)
                                         Virginia Bar No. 66348
                                         plobasso@asta.org
                                         American Society of Travel Advisors, Inc.
                                         675 N. Washington Street, Suite 490
                                         Alexandria, VA 22314
                                         Telephone: (703) 739-6854
                                         Facsimile: (703) 684-8319
Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 6 of 8 PageID 1734

                                                    State of Florida v. Becerra, et al.
                                                    Case No. 8:21-cv-839-SDM-AAS
                                                                             Page | 6
______________________________________________________________________________

                                           SERVICE LIST

                United States District Court for the Middle District of Florida

                                 State of Florida v. Becerra, et al.

                                 Case No. 8:21-cv-839-SDM-AAS

James Hamilton Percival, II, Esq.                    Amy Powell, Esq.
Anita J. Patel, Esq.                                 DOJ-Civ
Jason H. Hilborn, Esq.                               150 Fayetteville St., Suite 2100
Office of the Florida Attorney General
                                                     Raleigh, NC 27601
PL-01, The Capitol
                                                     Email: amy.powell@usdoj.gov,
Tallahassee, FL 32399
                                                     eric.beckenhauer@usdoj.gov and
Emails: James.percival@myfloridalegal.com,
                                                     liam.c.holland@usdoj.gov
Anita.Patel@myfloridalegal.com, and
jason.hilborn@myfloridalegal.com
                                                     Attorney for Defendants Xavier Becerra,
                                                     Department of Health and Human Services,
Attorneys for Plaintiff State of Florida
                                                     Rochelle Walensky, Centers for Disease
                                                     Control and Prevention and United States of
                                                     America

David S. Harvey , Jr., Esq.                          Edward Wenger, Esq.
Lewis Brisbois Bisgaard & Smith                      Hopping, Green & Sams
401 E. Jackson Street Suite 3400                     119 S. Monroe St., Suite 300
Tampa, FL 33602                                      Tallahassee, FL 32301-1591
Email: david.harvey@lewisbrisbois.com                Email: edw@hgslaw.com

Kimberly Fuchs                                       Jessica M. Alloway, Esq.
Office of the Attorney General of Texas              State of Alaska
Administrative Law Division                          1031 W. 4th Avenue, Ste 200
                                                     Anchorage, AK 99501
300 W. 15th Street
                                                     Email: jessie.alloway@alaska.gov
Austin, TX 78701
Email: kimberly.fuchs@oag.texas.gov
                                                     Lael A. Harrison, Esq.
                                                     State of Alaska
Ryan G. Kercher                                      P.O. Box 110300
Office of the Attorney General                       Juneau, AK 99811
PO Box 12548, Capital Station (MC 019)               Email: lael.harrison@alaska.gov
Austin, TX 78711
Email: ryan.kercher@oag.texas.gov                    Attorneys for Intervenor State of Alaska

Attorneys for Intervenor State of Texas
Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 7 of 8 PageID 1735

                                                    State of Florida v. Becerra, et al.
                                                    Case No. 8:21-cv-839-SDM-AAS
                                                                             Page | 7
______________________________________________________________________________

Marc S. Young, Esq.
PO Box 1693
Sealy, TX 77474

Pro se
Case 8:21-cv-00839-SDM-AAS Document 42 Filed 05/12/21 Page 8 of 8 PageID 1736
